Citation Nr: 1707949	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-49 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a compensable rating for malaria.  

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from March 1943 to December 1945 and from September 1950 to February 1952.  He died in September 2009.  The Veteran's surviving spouse has been substituted as the Appellant as to the issue of the rating for malaria.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for bilateral hearing loss, tinnitus, and right great toe injury residuals and a compensable rating for malaria.  

In April 2010, the St. Paul, Minnesota, Regional Office denied service connection for the cause of the Veteran's death.  In June 2014, the Appellant was substituted as the appellant for the issues of entitlement service connection for bilateral hearing loss disability, tinnitus, and a right great toe disability, and a compensable rating for malaria.  The Appellant appeared at a May 2015 hearing before the undersigned Veterans Law Judge at the Oakland, California, Regional Office.  A hearing transcript is of record.  In September 2015, the Board granted service connection for bilateral hearing loss, tinnitus, and right great toe injury residuals and remanded the issues of the rating for malaria and service connection for the cause of the Veteran's death to the Agency of Original Jurisdiction for additional development.   



REMAND

In the September 2015 Remand instructions, the Board requested that a VA opinion be obtained in which the appropriate medical specialist was to provide an opinion as to whether the Veteran had active malaria or any chronic malarial residuals at the time of death and whether it was at least as likely as not (50 percent or greater probability) that service-connected disabilities caused or contributed substantially or materially to the Veteran's death, aided or lent assistance to produce death, or hastened death.  The examiner was requested to specifically discuss both a November 2008 opinion from T. Alan, M.D., and a July 2012 opinion from P. Riggle, M.D., which were favorable to the Appellant's claims,  

A February 2016 VA opinion was obtained.  The VA physician noted that: the Veteran was "SC for PTSD and malaria ... the latter is 0% SC with no active residuals;" "review of death certificate was primarily of cardiac etiology;" "death certificate showed no mention of live, spleen diseases, PTSD, or malaria;" "again there were no residuals from malaria;" and "thus malaria was not active."  The physician noted further that the "November 2008 and July 2012 private medical opinions were also reviewed."  The doctor concluded that "thus, Veteran's death neither caused not aggravated by service-connected malaria, PTSD, bilateral hearing loss disability, and/or tinnitus."  The physician clarified that "congestive heart failure, chronic ischemic heart disease, right pleural effusion, or abdominal aortic aneurysm with stent placement caused Veteran's death as per death record" and those disabilities "were neither caused by nor aggravated by any service-connected disabilities as above."  The VA physician did not discuss Drs. Alan's and Riggle's favorable opinions.  The physician made no findings as to whether the service-connected disabilities contributed substantially or materially to the Veteran's death, aided or lent assistance to produce death, or hastened death.  

Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the February 2016 evaluation is incomplete and further evaluation is required.

Accordingly, the case is REMANDED for the following action:

1.  Request an opinion from an appropriate VA physician, other than the physician who provided the February 2016 opinion, as to both whether the Veteran had either active malaria or any recurrent malarial residuals during any relevant time periods and the relationship, if any, between the service-connected disabilities and the cause of the Veteran's death.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided, including a discussion of the favorable opinions from T. Alan, M.D., and P. Riggle, M.D.  The examiner should provide an opinion as to the following:

(a)  Did the Veteran have active malaria or any recurrent malarial residuals during the period prior to the Veteran's death?  If any recurrent malarial residuals are identified, what were the nature and severity of those residuals? 

(b)  Is it at least as likely as not (50 percent or greater probability) that the service-connected disabilities contributed substantially or materially to the Veteran's death?  At the time of the Veteran's death, service connection was established for PTSD, malaria, bilateral hearing loss, tinnitus, right great toe injury residuals with a bone spur and pain, and right great toe fungus and onychomycosis.

(c)  Is it at least as likely as not (50 percent probability or greater) that the ultimately fatal congestive heart failure, chronic ischemic heart disease, right pleural effusion, and/or abdominal aortic aneurysm with stent placement in bypass graft had their onset during active service or are related to any incident of service?  

(d)  Is it at least as likely as not (50 percent probability or greater) that the ultimately fatal congestive heart failure, chronic ischemic heart disease, right pleural effusion, and/or abdominal aortic aneurysm with stent placement in bypass graft were caused or aggravated by any service-connected disability to specifically include PTSD and malaria?  

2.  Then readjudicate the claims.  If any decision is adverse to the Appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

